DETAILED ACTION
A telephonic interview was conducted with Agent of Record Andrew Chang to discuss proposed amendments to overcome the 101 rejection (see Interview Summary).  Applicant subsequently and formally submitted a response(s) to the Non-Final dated 03/04/2022.
Claims 1 – 5 have been presented for examination, based on the most recent claims dated 05/02/2022.  Claims 1 and 5 are currently amended.
This office action is in response to submission of the amendments dated 05/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejections - 35 USC§ 101
Applicant’s amendments overcome the 101 rejection.  Therefore it is withdrawn.  More specifically, the preamble and step S1 are currently amended to limit the application of the control method to a particular element of a particular time-domain system.  Examiner notes that the control loop utilizes real-time sensor values in step S2 in combination with a physical controller to implement the closed loop control (i.e. by adjusting the coefficients in the control equation), and that the improved closed loop control has a tangible effect on the operation of the system in step S7 (i.e. convert from time-varying to time-invariant).  Therefore the recited steps S1 and S7 amount to a practical application of the abstract idea.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record take together or in combination disclose the independent claim 1 control method for converting a time-varying system into a time-invariant system, comprising the following steps:

    PNG
    media_image1.png
    104
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    722
    media_image2.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Sariyildiz et al. “On the Explicit Robust Force Control via Disturbance Observer” teaches output of disturbance observer is multiplied by inverse nominal torque coefficient and subtracted from desired motor to control the system. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

	Bertoluzzo et al. “Performance analysis of a servo system with high-bandwidth torque disturbance observer” teaches an observer and multiplying the total disturbance by a reciprocal of a transfer function. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

	Ohnishi et al. “Motion Control for Advanced Mechatronics” teaches a disturbance observer based on the measured state and system output, and multiplying the total disturbance by a reciprocal of a transfer function. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

Madonski et al. “Method of Sensor Noise Attenuation in High–Gain Observers — Experimental Verification on Two Laboratory Systems” teaches estimating the entire disturbance and an extended state observer. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

Benmansour et al. “Extended State Observer Based Control of Attitude Stabilization for Flexible Spacecraft with Solar Pressure and Slosh Disturbances” teaches inputting control signal and sensor measurements into an observer. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148